 Case 3:19-cv-01369-G-BH Document 19 Filed 06/25/20                 Page 1 of 2 PageID 75



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

PETER STROJNIK,                                 §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §   Civil Action No. 3:19-CV-01369-G-BH
                                                §
HRI LODGING, INC. dba HILTON                    §
GARDEN INN,                                     §
                                                §
               Defendant.                       §


                            JOINT STIPULATION OF DISMISSAL


       Plaintiff Peter Strojnik and Defendant HRI Lodging, LLC (incorrectly named as “HRI

Lodging, Inc., d/b/a Hilton Garden Inn”) hereby stipulate to dismiss this lawsuit with prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(2)(A)(ii), with each side to bear its own costs

and attorneys’ fees.




JOINT STIPULATION OF DISMISSAL                                                             Page 1
 Case 3:19-cv-01369-G-BH Document 19 Filed 06/25/20                   Page 2 of 2 PageID 76



Respectfully submitted,

OGLETREE, DEAKINS, NASH
    SMOAK & STEWART, P.C.



/s/ Andrew P. Burnside
Andrew P. Burnside                                          Peter Strojnik, pro se
TX State Bar No. 24061200                                   7847 N. Central Avenue
drew.burnside@ogletree.com                                  Phoenix, AZ 85020
One Shell Square                                            ps@strojnik.com
701 Poydras St., Suite 3500
New Orleans, LA 70139
Telephone: (504) 648-3840
Facsimile: (504) 648-3859

-and-

Collin K. Brodrick
TX State Bar No. 24087212
collin.brodrick@ogletree.com
8117 Preston Road, Suite 500
Dallas, Texas 75225
Telephone: (214) 692-0168
Facsimile: (214) 987-3927

ATTORNEYS FOR DEFENDANT


                                 CERTIFICATE OF SERVICE
                                    / 25th
       I hereby certify that on June ----
                                      19, 2020, I electronically transmitted the foregoing document
by email via the ECF filing system and served a copy of the foregoing document and a Notice of
Electronic Filing to Plaintiff Pro Se via first-class mail at the following:

        Peter Strojnik
        7847 N. Central Avenue
        Phoenix, AZ 85020
        ps@strojnik.com

                                             /s/ Collin K. Brodrick
                                             Collin K. Brodrick43132999.1




JOINT STIPULATION OF DISMISSAL                                                               Page 2
